People v Reyes (2020 NY Slip Op 00620)





People v Reyes


2020 NY Slip Op 00620


Decided on January 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

[*1]The People of the State of New York, plaintiff,
vEzequiel Reyes, defendant.The People, etc., plaintiff,Primitivo Robles, defendant.The People, etc., plaintiff,Diego Cardona-Vasquez, defendant.The People, etc., plaintiff,Alister Simon, defendant.The People, etc., plaintiff,Carlson Small, defendant.The People, etc., plaintiff,Luis Figueroa, defendant.The People, etc., plaintiff,Julio Figueroa, defendant.The People, etc., plaintiff,Rafael Davila, defendant.The People, etc., plaintiff,Rolando Martinez-Flores, defendant.The People, etc., plaintiff,Frank Morales, defendant.The People, etc., plaintiff,Ricky Figueroa, defendant. (Action No. 1)The People, etc., plaintiff,Ezequiel Reyes, defendant.The People, etc., plaintiff,Primitivo Robles, defendant. [*2]The People, etc., plaintiff,Noe Lopez, defendant. (Action No. 2.)
The People, etc., plaintiff,vCarlson Small, defendant.The People, etc., plaintiff, Jamal Lynch, defendant. (Action No. 3.) (Ind. Nos. 4698/18, 7007/18, 7522/18)




DECISION & ORDERApplication by the People pursuant to CPL 245.70(6) to review a ruling of a Justice of the Supreme Court, Kings County, as set forth in a protective order of that court dated January 16, 2020, and, upon review, to modify the ruling. Separate application by the defendant Carlson Small pursuant to CPL 245.70(6) to review the ruling, and, upon review, to vacate the ruling.Upon the papers filed in support of the applications and the papers filed in opposition thereto, it isORDERED that the application by the defendant Carlson Small is granted, the ruling and the protective order are vacated, and the matter is remitted to the Supreme Court, Kings County, to afford the defendants an opportunity to make arguments to that court with respect to the People's application for a protective order; and it is further,ORDERED that the application by the People pursuant to CPL 245.70(6) is denied as academic; and it is further,ORDERED that the exhibits annexed to the affirmation of Matthew J. Bennett dated January 21, 2020, submitted in support of the People's application pursuant to CPL 245.70(6) are deemed to be filed under seal, and shall continue to be sealed.I conclude that the Supreme Court should have afforded defense counsel an opportunity to be heard on the People's application for a protective order (see People v Bonifacio ___ AD3d ___, 2020 NY Slip Op 00517 [2d Dept 2020]). Accordingly, the application by the defendant Carlson Small is granted, the Supreme Court's ruling and protective order are vacated, and the matter is remitted to the Supreme Court, Kings County, to afford the defendants an opportunity to make arguments to that court with respect to the People's application for a protective order, and for a new determination of that application thereafter.In light of my determination, the application by the People pursuant to CPL 245.70(6) is denied as academic.  JOHN M. LEVENTHAL Associate Justice